

115 HR 2220 IH: Military Pay Protection Act of 2017
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2220IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Ms. Sinema introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo appropriate such funds as may be necessary to ensure that members of the Armed Forces, including
			 reserve components thereof, and supporting civilian and contractor
			 personnel continue to receive pay and allowances for active service
			 performed when a Government shutdown occurs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Pay Protection Act of 2017. 2.Emergency appropriation of funds to provide pay and allowances for members of the Armed Forces and supporting civilian and contractor personnel during Government shutdown (a)Emergency AppropriationDuring a Government shutdown, the Secretary of the Treasury shall make available to the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard), out of any amounts in the general fund of the Treasury not otherwise appropriated, such amounts as the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) determines to be necessary to continue to provide the following:
 (1)Pay and allowances (without interruption) to the following: (A)Members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, who perform active service during the Government shutdown.
 (B)At the discretion of the Secretary of Defense, such civilian personnel of the Department of Defense who are providing support to the members of the Armed Forces described in paragraph (1) as the Secretary considers appropriate.
 (C)At the discretion of the Secretary of Defense, such personnel of contractors of the Department of Defense who are providing direct support to the members of the Armed Forces described in paragraph (1) as the Secretary considers appropriate.
 (2)Funding necessary to prevent interruptions or delays in the performance of domestic disaster relief and recovery operations by military, civilian, and contractor personnel during the Government shutdown.
 (b)Government shutdown definedIn this section, the term Government shutdown means any portion of a fiscal year for which funds have not been appropriated for the purposes specified in subsection (a) for the entire fiscal year and an Act or joint resolution making continuing appropriations for such purposes for that portion of the fiscal year is not in effect.
			